Ad/15/2888 14:16 18882988824 PAGE #1
Case 2:21-cv-08384-KM-JBC Document3 Filed 06/02/21 Page 1 of 1 PagelD: 16

RETURN OF SERVICE

UNITED STATES DISTRICT COURT
District of New Jarsey

Case Number. 2:21-GV-08364-KM-

 

JBC

Plaintiff:

DEV] R4AJISHRI SETHUMADHAVA MENON | al i a ail it | I
V5. $782071014986
Defendant.

WARD CORBETT, ET Al.

For:
Avram Frisch, Esq.

Received by STATUS, L.L.C. to be served on WARD CORBETT, 4 PARK LANE, APT. 3A, MT. VERNON,
NY.

1, JACK TAMBURELLO, do hereby affirm that on the 19th day of May, 7074 at 11:56 am, I:

SUBSTITUTE served by delivering 3 trie copy of the Summons, Vartfied Complaint, Certification
Pursuant To L. Civ. R. 11.2 and Civil Cover Sheet with the date and hour of service endorsed thereon
by me, io: DORIS CORBETT as HOUSEHOLD MEMBER! MOTHER at the address of: 4 PARK LANE,
APT, 34, MT. VERNON, NY, the within narned person's usual place of Abode, who resides therein, who
is fourteen (14) years of age or older and informed said person of the contents therein, in compliance with
state statutes.

Description of Person Served: Age: 70+, Sex: F, Race/Skin Color: LIGHT BROWN, Height: 5'6", Weight:
160, Hair. BLACK, Glasses: Y

| dadara under penalty of perjury under tha laws of the United States of America that the foregoing
Information contained in the Retum of Service and Statement of Service Fees is True and correct.

Gwe

(pack TAMBURELLO

 

STATUS, LLC.
PO Box 370
Bayville, NJ 08721
(B08) 688-1414

Qur Job Serial Number: STS-2021014986
Service Fee:

Copyright & 46a2-2021 Database Services, Inc. - Proceas Barver's Toolbox Vb.it
